EXHIBIT 10.2
King Features Syndicate Division
THE HEARST CORPORATION
235 East 45th Street
New York, New York 10017
March 11, 1976
Gentlemen:
     The following when executed by the parties hereto shall set forth our
agreement with respect to your use of the characters contained in the cartoon
strip entitled POPEYE, their names, pictures, likenesses, images, symbols,
caricatures, cartoons and signatures in connection with your business as
specifically described below on the following terms and conditions:
     2. We hereby agree not to object to your use and registration of the mark
POPEYES in connection with your business and trade during the term of this
agreement and after* which

*   the expiration of the original copyright for the POPEYE cartoon feature
business and trade is hereby described as the operation and supply and
franchising the operation of restaurants specializing in the sale of food items
such as fried chicken, french fries and other prepared or packaged foods or food
ingredients.*   *   the foregoing shall not apply to the reproduction of any of
the copyrighted designs or the features licensed hereunder.

1



--------------------------------------------------------------------------------



 



     7.   All decisions relating to your business as described hereunder and the
operation thereof shall be, except as otherwise provided herein, within your
sole power and discretion.
     You are aware of the high reputation that the Cartoon and Characters enjoy
and you agree that the quality of services, products and facilities provided by
you and your franchisees and/or licensees hereunder shall accord with and
maintain this high reputation, and that said cartoon characters will not in any
way be used by you or your franchisees in any way that will disparage the POPEYE
cartoon or the characters thereof.
     8.   We shall make available to you without cost at your request existing
original drawings, color separations or other mechanical aspects of the Cartoon
for your use hereunder. You will return all of the foregoing to us in good
condition upon request. Further, we shall furnish such cooperation and
assistance to you, at your request, as we are able with respect to the use of
said artwork and Cartoon hereunder in your business.
     9.   As a material condition of this agreement, you will properly affix to
each reproduction of the Cartoon or any part thereof licensed hereunder such due
notice of copyright in the name of King Features Syndicate, Inc. (or any such
other name as is furnished therefor in writing by us to you), as is provided by
the Universal Copyright Convention, such as “(c) by King Features Syndicate,
Inc.”, and including in such notice as part thereof the proper year or years.
     10.   We shall have the continuing right to approve all artistic and
literary materials displaying the cartoon characters and name thereof licensed
herein, and the manner of their use hereunder before said use. Such approval
shall be in our sole discretion, shall be in writing, and shall not be
unreasonably withheld. However, if we fail to approve or disapprove of any such
materials within fifteen (15) days of our receipt thereof, our approval thereof
shall be conclusively presumed.
     11.   Upon the happening of any one of the following events, we shall have
the option to terminate this agreement forthwith: the filing by you of a
petition in bankruptcy; the filing against you of a petition of bankruptcy and
the failure of you to take affirmative action within sixty (60) days to have
such a petition dismissed; the making by you of a general assignment for the
benefit of your creditors; the involuntary appointment of a receiver or trustee
of all or substantially all of your assets and the failure by you to take
affirmative action within sixty (60) days to have such appointment dismissed;
the application for relief by you under any insolvency law; the liquidation, in
whole or in part, of your business.
     13.   Except as otherwise provided herein, we warrant and represent that we
have not heretofore granted nor will we hereafter grant any rights inconsistent
with or in direct conflict

2



--------------------------------------------------------------------------------



 



with those granted hereunder. We further warrant and represent that we are the
copyright proprietor of said Cartoon or possess the rights we are hereunder
granting from the said owner. It is understood that no warranty or
representation is made by us with regard to the use of the name WIMPY or
variations thereof and the use of said name may subject you to legal liability.
     14.   You acknowledge that the rights granted hereunder are of a special,
unique and extraordinary nature and that the breach of this agreement will cause
irreparable damage incapable of adequate compensation by damages in an action at
law and accordingly, we shall be entitled to and you consent to injunctive or
other equitable relief to prevent or cure any breach or threatened breach of
this agreement by you.
     15.   You agree to indemnify and hold us, King Features Syndicate, Inc.,
and their and our respective successors and assigns, harmless from and against
all loss, liability, damage and expense (including reasonable attorney’s fees)
arising out of any claims, demands, actions or suits resulting from your
operation hereunder and in connection with the supply, operation of or
franchising of POPEYES restaurants.
     You warrant, represent and agree that you will exercise your best efforts
to insure that all food or other materials sold or supplied by you and your
franchisees and/or licensees and in connection with which the POPEYE cartoons
are used will at all times be of good merchantable quality, fit for human
consumption,

3



--------------------------------------------------------------------------------



 



free from any deleterious or injurious ingredients or substances and shall be
manufactured in strict adherence to all applicable federal, state and local
laws.
     16.   Nothing herein contained shall be deemed to create a partnership,
joint venture or other similar relationship between us.
     17.   You shall have no right to use the Cartoon or any part thereof of
equivalent thereto except to the extent expressly permitted hereunder. In this
connection, it is understood that you shall have no right hereunder to
reproduce, use or sell or cause to be sold reproductions of the Cartoon, or any
part thereof, either alone or in combination with any product or thing offered
for sale or resale, except as specifically authorized in paragraphs 1 and 2
hereof with respect to the described operation of the restaurant business only.
Upon termination of this agreement, you agree that you will not in any way or
manner in connection with the sale of any product, service or thing, use or
cause to be used, directly or indirectly, the Cartoon or any part, name or
element thereof as licensed hereunder. However, nothing herein shall be
construed to require your discontinuance of the POPEYES mark for your restaurant
services or food products after this agreement is terminated.
     18.   Any and all rights in and to the said Cartoon and Characters not
expressly granted to you herein are reserved to us and any one or more of these
said rights may be exercised or enjoyed by us, directly or indirectly, at any
and all times.

4



--------------------------------------------------------------------------------



 



     19.   Any and all rights and remedies reserved by or to us herein shall be
cumulative and shall not exclude any other right or remedy legally or equitably
available. Our failure to insist upon the strict performance of any of the
covenants or terms hereof to be performed by you shall not be construed as a
waiver of such covenants or terms.
     20.   All notices required or desired to be given hereunder shall be by
registered mail or telegram to the parties hereto at their addresses herein set
forth or as such may be from time to time supplied in writing. Notices given by
registered mail shall be deemed given on actual receipt by the addressee or on
the seventh day following delivery to the post office, whichever occurs first;
and those by telegram on the date delivered to the addressee by the telegraph
office.
     21.   You agree to pay any and all sales, use or other excise taxes,
including interest and penalties, which may be now or hereafter imposed or
levied on the transfer or use of the artwork or material hereunder or upon any
of the rights herein licensed or the exercise thereof. However, none of the
foregoing taxes shall be deemed to mean or include those imposed or levied on us
in the nature of a corporate income tax.
     22.   This agreement sets forth the entire understanding of the parties and
may not be modified or waived, in whole or in part, except in writing signed by
the party against whom such modification or waiver in sought to be enforced.
There are no

5



--------------------------------------------------------------------------------



 



warranties, representations or promises other than those herein expressly set
forth. This agreement shall be construed in accordance with and governed by the
laws of the United States of America, State of New York.
     23.   This agreement shall be binding upon and inure to the benefit of The
Hearst Corporation and its successors and assigns.
     24.   In the event of the declaration by a judicial tribunal having
jurisdiction over the parties of the invalidity of any portion of this
agreement, such decision shall not affect the remaining portion which shall
remain and continue in full force and effect.
     25.   See ‘87 Letter Agr

            Very truly yours,


KING FEATURES

      BY:   /s/         Vice President & General Manager           

          ACCEPTED AND APPROVED:

A. COPELAND ENTERPRISES, INC.

    BY:   /s/  Alvin Copeland     Alvin Copeland, President           

6



--------------------------------------------------------------------------------



 



AMENDMENT
AGREEMENT effective as of January 1, 2007 by and between Hearst Holdings, Inc.,
King Features Syndicate Division, a Delaware corporation with offices at 888
Seventh Avenue, New York, New York 10019 (“HHI”) and AFC Enterprises, Inc., a
Minnesota corporation with offices at 5555 Glenridge Connector, NE, Suite 300,
Atlanta, Georgia 30342 (“AFCE”) (hereinafter referred to as the “January 1, 2007
Amendment”).
     WHEREAS, The Hearst Corporation, King Features Syndicate Division
(“Hearst”) and A. Copeland Enterprises, Inc. entered into an agreement dated
March 11, 1976 relating inter alia to the use of the POPEYE cartoon in
connection with POPEYES restaurants inside of the United States (the “Domestic
Agreement”); and
     WHEREAS, Hearst, A. Copeland Enterprises, Inc. and Popeyes Famous Fried
Chicken, Inc. (“PPFC”) entered into an agreement dated January 1, 1981 (the
“Assignment and Amendment”) which inter alia amended the Domestic Agreement and
assigned the rights and obligations of A. Copeland Enterprises, Inc. under the
Domestic Agreement to PPFC; and
     WHEREAS, Hearst and PPFC entered into an agreement dated January 1, 1981
relating inter alia to the use of the POPEYE cartoon in connection with POPEYES
restaurants outside of the United States (the “International Agreement”); and
     WHEREAS, Hearst and PPFC entered into a letter agreement dated
September 17, 1981 (the “Letter Agreement of September 17, 1981”) which amended
the Domestic Agreement and the International Agreement; and
     WHEREAS, King Features Syndicate, Inc., Hearst, POPEYES, Inc., and A.
Copeland Enterprises, Inc. entered into an agreement dated December 19, 1985
(the “License Agreement”) which refers to and is controlled by the Domestic
Agreement; and
     WHEREAS, Hearst and POPEYES, Inc. entered into a letter agreement dated
July 20, 1987 (the “Letter Agreement of July 20, 1987”) which amended the
Domestic Agreement; and
     WHEREAS, Biscuits Investments, Inc., Canadian Imperial Bank of Commerce,
and Hearst entered into an agreement which was signed by the last party on
September 22, 1989 (the “Consent Relative to Security Agreement”) which amended
the Domestic Agreement and the International Agreement and which was based on
agreements, confirmations and representations of POPEYES, Inc., in a letter
dated March 17, 1989; and

1



--------------------------------------------------------------------------------



 



     WHEREAS, Hearst and America’s Favorite Chicken Company (“AFC”) entered into
an agreement dated July 12, 1995 (the “Japanese Agreement”) which amended the
International Agreement; and
     WHEREAS, Hearst and AFC entered into an agreement dated December 31, 1995
(the “December 31, 1995 Amendment”) which amended, among other provisions, the
royalty provisions of the Domestic Agreement and the International Agreement;
and
     WHEREAS, AFCE by a succession of inter mesne assignments, name changes and
mergers has succeeded to and accepted the rights and obligations of PFFC,
POPEYES, Inc, and AFC under the Domestic Agreement as amended and the
International Agreement as amended; and
     WHEREAS, Hearst has assigned to HHI its rights and obligations under the
Domestic Agreement as amended and the International Agreement as amended and HHI
accepted such rights and obligations of Hearst; and
     WHEREAS, HHI and AFCE entered into an agreement dated January 1, 2002 (the
“January 1, 2002 Amendment”) which, among other provisions, removed from the
grant of rights under the Domestic Agreement as amended, and the License
Agreement as amended, all rights relating to the companion characters of the
POPEYE cartoon strip and also limited the exclusivity of the licensed use of the
POPEYE character; and
     WHEREAS, HH1 and AFCE entered into a letter agreement dated July 9, 2003 in
which the parties clarified the procedures for making CPI-U adjustments to the
Annual Fee pursuant to the provisions of the January 1, 2002 Amendment; and
     WHEREAS, AFCE wishes to utilize the companion characters of the POPEYE
cartoon strip in connection with POPEYES restaurants in the United States
territories of Puerto Rico, Guam, Northern Mariana Islands, and the United
States Virgin Islands; and
     WHEREAS, as consideration for the additional grant of rights, AFCE is
willing to modify the exclusivity provisions of the International Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and of the
respective promises, covenants, representations and warranties contained herein,
HHI and AFCE hereby agree as follows:
     1. The United States territories of Puerto Rico, Guam, Northern Mariana
Islands, and the United States Virgin Islands shall be deleted from the grant of
rights licensed to AFCE under the Domestic Agreement as amended,

2



--------------------------------------------------------------------------------



 



and the License Agreement as amended, and shall be added to Schedule A of the
International Agreement.
     2. Notwithstanding anything to the contrary in the International Agreement,
HHI shall have the right to license third parties to use the Cartoon to promote
restaurants located in any country covered under the International Agreement,
subject to the following:

  (a)   HHI may not grant such a license to promote restaurants in any country
in which AFCE is then currently operating “locally-based” POPEYES restaurants or
in which AFCE has a signed development agreement pursuant to which a
“locally-based” POPEYES restaurant is scheduled to open within six (6) months;  
  (a)   HHI may not grant such a license to any restaurant chain that derives
more than fifty (50%) percent of its gross sales from prepared chicken (and not
egg) products (e.g., chicken fingers, fried chicken, roasted chicken and chicken
sandwiches);     (b)   Any one (1) promotion cannot exceed two (2) months in its
active phase;     (c)   No one (1) restaurant chain may be granted the right to
conduct more than two (2) such promotions in any period of eighteen
(18) consecutive months; and     (d)   For the purposes of subsection (a) above,
POPEYES restaurants located on the premises of United States military bases
shall not be considered “locally-based” restaurants.

The parties agree to work together to ensure that AFCE’s operation and
development of POPEYES restaurants pursuant to the International Agreement and
HHI’s licensing of the use of the Cartoon to promote restaurants pursuant to the
provisions of this Section 2 do not conflict. Accordingly, a list of the
countries in which AFCE is currently operating “locally-based” POPEYES
restaurants and in which AFCE has a signed development agreements pursuant to
which a “locally-based” POPEYES restaurant is scheduled to open within the next
six (6) months is attached hereto as Exhibit A. AFCE shall promptly provide HHI
with any updates that should be made to Exhibit A (i.e., any countries that
should be added or removed) Similarly, HHI shall promptly notify AFCE of any
licenses for the use of the Cartoon to promote restaurants granted to third
parties pursuant to the provisions of this Section 2.
     Except as expressly set forth above, all of the terms and conditions of the
Domestic Agreement as previously amended, the International Agreement as

3



--------------------------------------------------------------------------------



 



previously amended, and the License Agreement as previously amended shall remain
in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have duly executed this January 1,
2007 Amendment effective as of the date first written above.

                  HEARST HOLDINGS, INC.
KING FEATURES SYNDICATE DIVISION       AFC ENTERPRISES, INC.
 
               
By:
  /s/  T.R. Shepard III       By:   /s/  Cheryl Bachelder
 
 
 
         
 
 
Name:
  T.R. Shepard III       Name:    Cheryl Bachelder
 
 
 
         
 
 
Title:
  12/7/07       Title:   CEO    
 
 
 
         
 
 

4



--------------------------------------------------------------------------------



 



Exhibit “A”
AFC Enterprises, Inc. — International Popeyes Chicken & Biscuits Locations

      1.  
Bahrain
2.  
Canada
3.  
China
4.  
Egypt
5.  
Guam
6.  
Guyana
7.  
Honduras
8.  
Indonesia
9.  
Jamaica
10.  
Trinidad
11.  
Jordan
12.  
Korea
13.  
Kuwait
14.  
Mexico
15.  
Panama
16.  
Puerto Rico
17.  
Saudi Arabia
18.  
Singapore
19.  
Suriname
20.  
Turkey
21.  
United Arab Emirates

 



--------------------------------------------------------------------------------



 



AMENDMENT
     AGREEMENT effective as of November 30, 2009 by and between Hearst Holdings,
Inc., King Features Syndicate Division, a Delaware corporation with offices at
888 Seventh Avenue, New York, New York 10019 (“HHI”) and AFC Enterprises, Inc.,
a Minnesota corporation with offices at 5555 Glenridge Connector, NE, Suite 300,
Atlanta, Georgia 30342 (“AFCE”) (hereinafter referred to as the “November 30,
2009 Amendment”).
     WHEREAS, The Hearst Corporation, King Features Syndicate Division
(“Hearst”) and A. Copeland Enterprises, Inc. entered into an agreement dated
March 11, 1976 relating inter alia to the use of the POPEYE cartoon in
connection with POPEYES restaurants inside of the United States (the “Domestic
Agreement”); and
     WHEREAS, Hearst, A. Copeland Enterprises, Inc. and Popeyes Famous Fried
Chicken, Inc. (“PPFC”) entered into an agreement dated January 1, 1981 (the
“Assignment and Amendment”) which inter alia amended the Domestic Agreement and
assigned the rights and obligations of A. Copeland Enterprises, Inc. under the
Domestic Agreement to PPFC; and
     WHEREAS, Hearst and PPFC entered into an agreement dated January 1, 1981
relating inter alia to the use of the POPEYE cartoon in connection with POPEYES
restaurants outside of the United States (the “International Agreement”); and
     WHEREAS, Hearst and PPFC entered into a letter agreement dated
September 17, 1981 (the “Letter Agreement of September 17, 1981”) which amended
the Domestic Agreement and the International Agreement; and
     WHEREAS, King Features Syndicate, Inc., Hearst, POPEYES, Inc., and A.
Copeland Enterprises, Inc. entered into an agreement dated December 19, 1985
(the “License Agreement”) which refers to and is controlled by the Domestic
Agreement; and
     WHEREAS, Hearst and POPEYES, Inc. entered into a letter agreement dated
July 20, 1987 (the “Letter Agreement of July 20, 1987”) which amended the
Domestic Agreement; and
     WHEREAS, Biscuits Investments, Inc., Canadian Imperial Bank of Commerce,
and Hearst entered into an agreement which was signed by the last party on
September 22, 1989 (the “Consent Relative to Security Agreement”) which amended
the Domestic Agreement and the International Agreement and which was based on
agreements, confirmations and representations of POPEYES, Inc., in a letter
dated March 17, 1989; and

1



--------------------------------------------------------------------------------



 



     WHEREAS, Hearst and America’s Favorite Chicken Company (“AFC”) entered into
an agreement dated July 12, 1995 (the “Japanese Agreement”) which amended the
International Agreement; and
     WHEREAS, Hearst and AFC entered into an agreement dated December 31, 1995
(the “December 31, 1995 Amendment”) which amended, among other provisions, the
royalty provisions of the Domestic Agreement and the International Agreement;
and
     WHEREAS, AFCE by a succession of inter mesne assignments, name changes and
mergers has succeeded to and accepted the rights and obligations of PFFC,
POPEYES, Inc. and AFC under the Domestic Agreement as amended and the
International Agreement as amended; and
     WHEREAS, Hearst has assigned to HHI its rights and obligations under the
Domestic Agreement as amended and the International Agreement as amended and HHI
accepted such rights and obligations of Hearst; and
     WHEREAS, HHI and AFCE entered into an agreement dated January 1, 2002 (the
“January 1, 2002 Amendment”) which, among other provisions, removed from the
grant of rights under the Domestic Agreement as amended, and the License
Agreement as amended, all rights relating to the companion characters of the
POPEYE cartoon strip and also limited the exclusivity of the licensed use of the
POPEYE character; and
     WHEREAS, HHI and AFCE entered into a letter agreement dated July 9, 2003 in
which the parties clarified the procedures for making CPI-U adjustments to the
Annual Fee pursuant to the provisions of the January 1, 2002 Amendment; and
     WHEREAS, HHI and AFCE entered into an agreement dated January 1, 2007 (the
“January 1, 2007 Amendment”) pursuant to which HHI granted AFCE the rights to
utilize the companion characters of the POPEYE cartoon strip in connection with
POPEYES restaurants in the United States territories of Puerto Rico, Guam,
Northern Mariana Islands, and the United States Virgin Islands and which
modified the exclusivity provisions of the International Agreement; and
     WHEREAS, the terms of the Domestic Agreement and the International
Agreement are currently scheduled to expire on June 30, 2010, and HHI and AFCE
are to commence good faith negotiations regarding a further extension of the
terms of the Domestic Agreement and the International Agreement on or before
December 1, 2009; and
     WHEREAS, HHI and AFCE wish to postpone the commencement of the good faith
negotiations regarding a further extension of the terms of the Domestic
Agreement and the International Agreement for a period of two years and six

2



--------------------------------------------------------------------------------



 



months (i.e., until a date which is on or before June 1, 2012) and to extend the
terms of the Domestic Agreement and the International Agreement for a
corresponding period of two years and six months (i.e., through December 31,
2012);
     NOW, THEREFORE, in consideration of the foregoing premises and of the
respective promises, covenants, representations and warranties contained herein,
HHI and AFCE hereby agree as follows:
1. Instead of expiring on June 30, 2010, the terms of the Domestic Agreement and
the International Agreement shall now extend through December 31, 2012.
Furthermore, the parties now agree to commence good faith negotiations regarding
a further extension of the terms of the Domestic Agreement and the International
Agreement on or before June 1, 2012.
     Accordingly, Paragraph 7 of the January 1, 2002 Amendment is hereby deleted
and replaced with the following:
7. The terms of the Domestic Agreement and the International Agreement shall
extend through December 31, 2012. HHI and AFCE agree to commence good faith
negotiations regarding a further extension of the term of the Domestic and
International Agreements on or before June 1, 2012. In the event that HHI and
AFCE do not agree to extend the terms of the Domestic Agreement or the
International Agreement by December 31, 2012, then the non-extended agreement
will be deemed terminated for all intents and purposes as set forth in the
Domestic Agreement as amended, and the International Agreement as amended. The
non-extension of one agreement shall not affect the continuing validity of the
other agreement, assuming it is properly extended per its terms or other
agreement between the parties. Further, the obligation of AFCE to pay any
royalties pursuant to Paragraph 4 hereof shall cease at such time that the
copyrights for the POPEYE cartoon as it appeared in newspapers during March 1976
expire, provided that in no event shall such obligation of AFCE cease prior to
December 31, 2012.
     Additionally, the last sentence of Subparagraph 4(a) of the January 1, 2002
Amendment is hereby deleted and replaced with the following:
Notwithstanding the foregoing, the first such installment shall be paid upon
execution of this January 1, 2002 Amendment by AFCE and HHI.
     Finally, the last sentence of the third paragraph of the letter agreement
dated July 9, 2003 and the last sentence of Subparagraph 4(b) of the January 1,
2002 Amendment are hereby deleted and replaced with the following:

3



--------------------------------------------------------------------------------



 



     The last pro-rated Annual Fee (for the year 2012), will be reconciled with
the actual annual CPI-U no later than July 1, 2013.
     Except as expressly set forth above, all of the terms and conditions of the
Domestic Agreement as previously amended, the International Agreement as
previously amended, and the License Agreement as previously amended shall remain
in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have duly executed this November 30,
2009 Amendment effective as of the date first written above.

                  HEARST HOLDINGS, INC.
KING FEATURES SYNDICATE DIVISION       AFC ENTERPRISES, INC.
 
               
By:
  /s/  T.R. Shepard III       By:   /s/  Cheryl A. Bachelder
 
 
 
         
 
 
Name:
  T.R. Shepard III       Name:    Cheryl A. Bachelder
 
 
 
         
 
 
Title:
  President       Title:   CEO    
 
 
 
         
 
 

4